In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00098-CR
                                                ______________________________
 
 
 
                                                                        IN
RE:
LOUIS
R. JONES
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                        Memorandum
Opinion by Chief Justice Morriss
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Louis R. Jones has petitioned this
Court for mandamus relief, naming as respondent the 202nd Judicial District
Court of Bowie County, Texas.  Jones asks
this Court to order the trial court to rule on his motion for judgment nunc pro
tunc, in order to credit Jones with time served for which no credit was given.
            Jones was convicted in trial court
cause number 07F0284-202 in the 202nd Judicial District Court of Bowie County,
Texas.  According to his petition, Jones
was sentenced to twenty-five years’ imprisonment in that case.  Jones alleges that, pursuant to a plea
agreement, he was to receive 990 days’ jail time credit for time served in the
Arkansas Department of Corrections while also being held on a fugitive warrant
from Bowie County, Texas, for the charge on which he was ultimately convicted
in Bowie County.
            Respondent has entered a nunc pro
tunc judgment in cause number 07F0284-202, giving Jones the credit he seeks.  Accordingly, we deny the petition for writ of
mandamus as moot.
 
            
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date
Submitted:          May 25, 2011
Date
Decided:             May 26, 2011
 
Do Not
Publish